AMENDED DECISION
This Amended Decision is being filed to correct the following:
The heading on the original Decision was as follows:
  STATE OF RHODE ISLAND AND PROVIDENC PLANTATIONS SUPERIOR COURT KENT, SC.
The heading is being corrected to read as follows:
 STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS KENT, SC. SUPERIOR COURT
Also, the following paragraph is being amended to conform with the rest of the Decision: The appellant also filed a "Motion to Amend Parole Violation," alleging that "the Parole Board violated [his] U.S. Constitutional Amendments 1, 5, and 14, when denying parole because the Petitioner is challenging his illegal conviction in the court." (Def.'s Memo., filed December 2, 2010, at 1). Brown's original petition for post-conviction relief was assigned to this Court by then Presiding Justice Joseph F. Rodgers, Jr., on May 16, 2001. *Page 2 
The new paragraph should read as follows:
The appellant also filed a "Motion to Amend Parole Violation," alleging that "the Parole Board violated [his] U.S. Constitutional Amendments 1, 5, and 14, when denying parole because the Petitioner is challenging his illegal conviction in the court." (Def.'s Memo., filed December 2, 2010, at 1.) Brown's original petition for post-conviction relief was assigned to this Court by then Presiding Justice Joseph F. Rodgers, Jr., on May 16, 2001.
The remaining contents of the Decision filed on October 28, 2011, remain the same.

*Page 1